      Case 2:20-cv-01293-MCE-AC Document 8 Filed 09/23/20 Page 1 of 1


 1 Joe Angelo (Bar No. 268542)
   jangelo@gajplaw.com
 2 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 3 Roseville, California 95747
   Telephone: 916-290-7778
 4 Facsimile: 916-721-2767

 5 Attorneys for Plaintiff
   Emily Tablit
 6

 7
                                    UNITED STATES DISTRICT COURT
 8
              EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
 9

10
     EMILY TABLIT,                                     Case No.: 2:20-cv-01293-MCE-AC
11
                    Plaintiff,
12                                                     ORDER
13          vs.

14 CAPITAL ONE BANK (USA), N.A.
             Defendant.
15

16          Pursuant to the stipulation of the Parties and Federal Rule of Civil Procedure
17 41(a)(1)(A)(ii), IT IS HEREBY ORDERED that Capital One Bank (USA), N.A., is DISMISSED

18 with prejudice. Each party shall bear its own attorneys’ fees and costs, and the Clerk of the Court

19 is directed to close the case.

20          IT IS SO ORDERED.
21 Dated: September 22, 2020

22

23

24

25

26
27

28

                                                      1
                                                   ORDER
